Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the amendment filed 1/25/2021, claims 10-14 were withdrawn, claims 15-20 are cancelled, and new claims 21-23 are added. Claims 1-14 and 21-23 are pending and claims 1-9 and 15-20 are under examination.
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
In response to the argument that Macura fails to teach the combination of audio component and communication component1, it is respectfully disagreed. Applicant appears to argue that only master tile 11 has the audio component and other play tiles 13 are not. In contrast, Macura teaches each tile can make an audible [sound], suggesting that the tile has an audio component to create the audible sound. Macura, ¶0031 (having a time-out functions which can make “visual & audible” output when timeout is triggered: “on each tile an icon will appear… This time out time can be made visual & audible on the tiles.” (Emphasis added); see also ¶0033: “This time out time can be made visual & audible on the tiles.”). Even in arguendo, the play tile 13 is determined to have no speaker, the whole system, i.e. combination of master tile 11 and play tile 13, in FIG. 2 reads on the claim. Applicant describes the claimed “interface” as “one large mat with modules inside it”.  Spec. 3. (“The electronic interface is either one large mat with modules inside it.”) When viewed master tile 11 and play tile 13 as “modules”, the combination of master tile 11 and play tile 13 still reads on the “durable computer interface” as recited in claim 1 in light of the specification. 
Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “illumination component”, “lighting element”, and “communication component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Macura et al (U.S. Patent Application Publication 2010/0052253), hereinafter Macura.
Regarding claim 1, Macura discloses a durable computer interface (Abstract) comprising: 
an exterior shell configured to withstand at least three hundred pounds of force (11 and 13 in FIG. 2 and 3; the shell is to withstand an adult to stand and jump: ¶0036: “To start his turn the player has to stand on this tile,” and ¶0039: “he jumps, landing with one foot in each square”); 
an illumination component having at least one lighting element, wherein the illumination component is configured to individually control each of the at least one lighting element (¶0049: “The play tile 13 further comprises an input means 33, possible combined with a light or a display.”); 
an audio component having at least one speaker (speaker 29 in FIG. 3; ¶0019: “The master tile has the intelligence, power and speaker.”; see also ¶0031 (“on each tile an icon will appear… This time out time can be made visual & audible on the tiles.” (Emphasis added); see also ¶0033: “This time out time can be made visual & audible on the tiles.”); 

a communication component configured to receive instructions from a remote controller (¶0025: “The wireless data transfer will be done through with IR through the floor.”).
Alternatively, although Macura teaches the shell is to withstand an adult to stand and jump (¶¶0036 and 0039), it does not explicitly disclose that it is at least three hundred pounds of force. 
However, the three hundred pounds of force would be obvious range of designing durable game mat to support an adult jumping and standing in order to withstand the adult safely. Indeed, the Applicant’s own specification does not provide any specific weight limit but merely describes “The tiles are durable enough to withstand the weight of a large adult2,” supporting that it would be well-known and obvious to withhold the adults’ weights. 

Regarding claim 2, Macura further discloses that the durable computer interface is a programable tile (¶0002: “a computer program product enabling a programmable device to function as an interactive system for playing games on a floor”).

Regarding claim 3, Macura further discloses that each of the at least one lighting element is configured to selectively provide light in any one of a plurality of colors and within a range of intensities (¶0032: “The tiles that need to be moved will dim and the tiles that are already in the correct position will glow.”; ¶0033: “all the tiles light up in different colors.”).



Regarding claim 5, Macura further discloses that the sensor component is configured to identify which individual corner pressure sensor of the plurality of corner pressure sensors detects the pressure applied to the exterior shell (¶0023: “The tiles also have tact switches, so they can sense when someone is standing on them.”).

Regarding claim 6, Macura further discloses that the exterior shell defines any layout with at least 11 hexagonal play tiles (¶0018) but does not explicitly disclose that the layout defines an opening through the exterior shell, the opening configured to be used as a handle.
The following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: arranging a layout having an opening with tile based game, was old and well known in the art at the time of applicant's invention, as it provides means to generate unique spaces not to land on and, therefore, enable to promote more interests in enjoying the games. See MPEP 2144.03 Section C.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as 

Regarding claim 7, Macura further discloses that the communication component is further configured to transmit signals to the remote controller indicating a detection of pressure applied to the exterior shell (¶0025 illustrates how the pressed loose play tiles transfers the data into the master tile: “The wireless data transfer will be done through with IR through the floor.”).

Regarding claim 8, Macura further discloses a processor configured to: receive a set of instructions from the remote controller, wherein the set of instructions includes at least one action to be performed in response to a detection of pressure applied to the exterior shell; and in response to a detection of pressure applied to the exterior shell, automatically perform the at least one action using at least one of the illumination component and the audio component (¶0048 teaches the remote controller, i.e. master tile, can configures the games rules and actions: “The master tile 11 comprises the electronic circuitry 21, see FIG. 3.  The electronic circuitry 21 is operative to determine a configuration of the plurality of modular interactive tiles and determine whether a game can be played, which game can be played and/or which variation of a game can be played with the determined configuration.”; ¶0025 illustrates how the commands is transferred remotely: “The wireless data transfer will be done through with IR through the floor.”).


The following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: using near-field communication receiver (NFC) in a wirelessly connected game tiles, was old and well known in the art at the time of applicant's invention, as it provides means to generate short distance wireless communication and, therefore, enable to well-known data communication channel with affordable hardware. See MPEP 2144.03 Section C.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 21, Macura further discloses that the at least one pressure sensor is configured to provide a signal indicating an amount of the pressure applied to the exterior shell (¶0023: “The tiles also have tact switches, so they can sense when someone is standing on them.”).



Regarding claim 23, Macura discloses a set of modular tiles comprising a plurality of tiles, wherein each tile is the durable computer interface as in claim 1 (FIG. 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 1/25/2021, pp. 7-9.
        2 Spec. 21.